402 Mich. 392 (1978)
262 N.W.2d 829
McCLURE
v.
GENERAL MOTORS CORPORATION
Docket No. 59625.
Supreme Court of Michigan.
Decided March 13, 1978.
Richard P. Riordan for plaintiff.
A. Ronald Sirna, Jr., and Willard W. Wallace (Frazer F. Hilder, General Counsel, of counsel) for defendant.
PER CURIAM:
Gary McClure died as a result of injuries he suffered when he was struck by an automobile while crossing the street from the plant where he was employed to the Fleetwood Inn during his 30-minute lunch break. The question in this worker's compensation case is whether McClure's death arose out of and in the course of his employment. We conclude that it did.
I
Testimony was received that plaintiff worked an 8-1/2 hour shift and was paid for 8 hours. The Workmen's Compensation Appeal Board found that he was not paid for the 30-minute lunch period. The total work force on that shift at the Fleetwood plant was estimated to be 1800 to 2500 persons, 50 to 100 of whom habitually crossed Fort Street during their lunch hour to eat at the Fleetwood Inn, located some 75 yards away. The Fleetwood Inn apparently depended on the workers for its business, since it closed during model change-over.
General Motors exerted no control over the lunch period and the employees were allowed to eat at the Fleetwood Inn. However, as required by *394 its agreement with the United Auto Workers, General Motors had on its premises a cafeteria seating 500 persons and lunch wagons that included some hot sandwiches.
During McClure's 30-minute lunch period, on April 14, 1973, McClure and three coworkers left the plant gates on West End Avenue, and went north to Fort Street where there was a traffic light, but did not cross. Instead, they proceeded on the south side of Fort Street about 100 yards to a point across from the Fleetwood Inn. Although there was no cross-walk there, McClure attempted to run across Fort Street. He was struck by an automobile in the traffic lane on the Fleetwood Inn side of Fort Street, approximately 50 to 75 yards from the factory. He died from his injuries on November 8, 1973, never having left the hospital.
The administrative law judge awarded benefits on September 19, 1974, but the appeal board reversed on October 13, 1976, and the Court of Appeals denied leave to appeal on March 25, 1977.
II
Defendant argues that the appeal board was correct because plaintiff's uncompensated, off-premises trip to the Fleetwood Inn was required neither directly by his employment nor indirectly because of inadequate facilities for lunch at the plant.
We do not find decisive the fact that General Motors maintained a cafeteria and lunch wagons. McClure and his coworkers apparently felt that the Fleetwood Inn had something to offer that the cafeteria and the lunch wagons did not.
In Howard v Detroit, 377 Mich. 102; 139 NW2d 677 (1966), an employee bus driver had a morning *395 run and an afternoon run with from 45 minutes to 5 hours in between on different days. While food was available at the terminal, Howard normally went home and was going home the day he was injured. In concluding that the bus driver was entitled to worker's compensation benefits, the Howard Court specifically observed that no incident of his employment required him to leave the terminal during the five-hour interval or required, if he did choose to leave, that he travel by automobile. But "it was", said Justice O'HARA speaking for this Court, "a circumstance of his employment that placed plaintiff in this case where he was when he was accidentally injured". 377 Mich. 110.[1]
Here, too, "it was a circumstance of his employment that placed plaintiff in this case where he was when he was accidentally injured". It was as an incident of the employment relationship that McClure found himself in the traffic lane on the Fleetwood Inn side of Fort Street approximately 50 to 75 yards from the factory during his lunch break on April 14, 1973.[2]
On order of the Court, the application for leave to appeal is considered and, pursuant to GCR 1963, 853.2(4), in lieu of granting leave to appeal, we remand the case to the Workmen's Compensation Appeal Board for further proceedings consistent with this opinion.
KAVANAGH, C.J., and WILLIAMS, LEVIN, FITZGERALD, and BLAIR MOODY, JR., JJ., concurred.
*396 COLEMAN, J. (dissenting).
The Workmen's Compensation Appeal Board (WCAB) found that Gary McClure was not in the course of his employment, that the contract of employment of the deceased did not place him at the point of peril where his injuries occurred and therefore denied compensation. The per curiam opinion expands both the "premises" and "circumstances of employment" concepts. The expansion leaves us with an open-ended and impractical precedent. I would affirm the WCAB.
Gary McClure, an hourly employee, was hit by an automobile while jaywalking on a street which paralleled defendant's Fleetwood plant. He was in the midst of an unpaid lunch break and was enroute to a restaurant across the street. The General Motors plant was equipped with a 500-seat cafeteria, lunch wagons and vending machines. However, employees were not under GM control during lunch, so were not required to utilize these facilities. They were free to use their 30-minute unpaid break as they pleased.
The majority, relying principally upon Howard v Detroit, 377 Mich. 102; 139 NW2d 677 (1966), and similarly inapposite cases, determined that it was a "circumstance" and an "incident" of the employment relationship that McClure jaywalked toward the restaurant during his lunch break. Reliance upon Howard is misplaced. Implicit in the Howard Court's opinion is the fact that the irregular nature of a "swing-run" and the resulting "spread time" (nondriving interval) created a situation entirely different from that of a regular driver. Howard was returning from about a five-hour break in employment when his automobile accident occurred. This break was a "circumstance" of his employment as a "swing-run" driver which *397 justified the result. Howard v Detroit, supra, 108-110.
While a regular lunch break would not have forced Mr. Howard to leave the terminal, it was unreasonable to expect a person to sit around the terminal for five hours waiting to complete a required day's work. Therefore, the Court found that the long interval between swing runs was a circumstance of employment which placed him where he was at the time of the accident.
Those facts are far from this case. The union required and the employer supplied accommodations for lunch. There were no extensive time gaps between work periods  only one-half hour. The employee was not "forced" to leave the plant to eat. As noted in the per curiam opinion, there may have been something to eat or drink at the Inn not available in the plant cafeteria and Mr. McClure was free to leave the premises and make his own excursions. GM had no control in the unpaid period over its employees, nor did it have control over the public street and safety measures there.
Mr. McClure's decision to leave the plant and eat at a place other than that provided (and protected) by defendant was his own. He could have driven to a place well out of the plant area and been injured on a distant street. Many possible combinations of lunch break whims and resultant off-premises injuries come to mind. The imposition of strict liability upon the employer in these situations is not within the purpose of the Workmen's Compensation Act nor, I submit, anticipated by it.
It is true that we have judicially expanded the act by new definitions and exceptions. It seems unwise, however, for us to expand further into such a conceptually unclear and impractical new area of liability.
*398 The WCAB found that Mr. McClure was not acting within or incident to the employment relationship at the time of the accident. I agree. The per curiam opinion catapults virtually all employee activity during any break in the work day, no matter where conducted, into the course of employment relationship. I would not judicially extend workmen's compensation coverage so far afield.
I would affirm.
RYAN, J., concurred with COLEMAN, J.
NOTES
[1]  See, also, Thomas v Certified Refrigeration, Inc, 392 Mich. 623, 631-632; 221 NW2d 378 (1974), and Burchett v Delton-Kellogg School, 378 Mich. 231, 234; 144 NW2d 337 (1966).
[2]  Recognizing that McClure's injury and death arose out of and in the course of his employment does not require abandonment of the general rule that injuries sustained while going to or coming from work do not arise out of and in the course of one's employment, except as modified by MCLA 418.301(2); MSA 17.237(301)(2).